DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This office action is in response to the reply filed on 06/08/2021.
In the reply, the applicant elected the invention of Group I, claims 1-14 without traverse. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
In a telephone interview with Whitney Blair on 06/10/2021 an election for Species I, Fig. 1A-4B and 7A-7b was made without traverse. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “48b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” of Fig. 9C has been used to designate both a lower step and a groove.  Corrected drawing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al. (US 2018/0344983).
Regarding claim 1, Funk et al. discloses a catheter system, comprising: a catheter adapter (“IV catheter 250” of Fig. 7-9), comprising a distal end (see Fig. 7 illustrating how adapter comprises a distal end which extends away from “extension set 260”), a proximal end (see Fig. 7 illustrating how adapter comprises a proximal end which is attached to “extension set 260”), and a lumen extending through the distal end and the proximal end (see [0024] indicating how catheter adapter is intended to serve as a “fluid passageway” and therefore comprises a lumen extending through the distal end and the proximal 

    PNG
    media_image1.png
    713
    1256
    media_image1.png
    Greyscale

Regarding claim 2, Funk et al. discloses the catheter system of claim 1 and further discloses wherein the connector support device (200) is H-shaped (see Examiner’s annotated Fig. 6 above illustrating H-shape of support device) having four leg portions (see Fig. 6 above illustrating how support device comprises four leg portions, each of which are connected to the bridge portion) and a bridge portion (see Fig. 6 above illustrating how bridge portion simultaneously connects all four leg portions to the central axis “C” of the support device and, therefore, serves as a bridge to the leg portions).

    PNG
    media_image2.png
    419
    646
    media_image2.png
    Greyscale

Regarding claim 3, Funk et al. discloses the catheter system of claim 1 and further discloses wherein the connector support device (200) comprises: an upper surface (“coupling surface 212” of Fig. 3-6) contacting the connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”); a bottom surface (“base surface 208” of Fig. 3-6) configured to contact the skin of a patient (see [0045], lines 13-21 indicating how, “Once the stabilization device 200 is coupled to the extension set 260 and the base surface 208 is in contact with the skin of the patient at or near the insertion site”); a partial ring (see Examiner’s annotated Fig. 5 above) extending from the upper surface (see Fig. 3-5 illustrating how the partial ring is disposed on the upper surface which is opposite the bottom surface and, therefore, extends from the upper surface), wherein the connector (260) extends through the partial ring (see Fig. 7 illustrating how the connector extends through the partial ring).
Regarding claim 4, Funk et al. discloses the catheter system of claim 3 and further discloses wherein the upper surface (212) comprises a groove (see Examiner’s annotated Fig. 6 above) aligned 
Regarding claim 5, Funk et al. discloses the catheter system of claim 1 and further discloses wherein the connector (260) comprises a T-connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”), wherein the connector (260) comprises a body (see Fig. 7 and note how body of the connector corresponds to portions of the connector which are disposed along the “longitudinal axis A”) and a side port (“side port 263” of Fig. 7) extending from the body (see Fig. 7 illustrating how the side port extends from the body and transverse to the “longitudinal axis A”), wherein the body comprises a distal end (see Fig. 7 and note how distal end of body corresponds to portion of body which is attached to “catheter 250” and which comprises “distal locking mechanism 262”) and a proximal end (see Fig. 7 and note how proximal end of body corresponds to the portion of the body which comprises “proximal locking mechanism 261”).
Regarding claim 6, Funk et al. teaches the catheter system of claim 5 and further discloses wherein the connector support device (260) comprises: an upper surface (“coupling surface 212” of Fig. 3-6) contacting the connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”); a bottom surface (“base surface 208” of Fig. 3-6) configured to contact the skin of a patient (see [0045], lines 13-21 indicating how, “Once the stabilization device 200 is coupled to the extension set 260 and the base surface 208 is in contact with the skin of the patient at or near the insertion site”), wherein the upper 
Regarding claim 7, Funk et al. discloses the catheter system of claim 5 and further discloses wherein the body (see Fig. 7 and note how body of the connector corresponds to portions of the connector which are disposed along the “longitudinal axis A”) and the side port (263) rest on an upper surface (“coupling surface 212” of Fig. 3-6) of the connector support device (200, see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”). 

    PNG
    media_image3.png
    563
    767
    media_image3.png
    Greyscale

Regarding claim 9, Funk et al. discloses the catheter system of claim 7 and further discloses wherein the connector support device (200) comprises a protrusion (“proximal protrusions” of Examiner’s annotated Fig. 3 above and see Fig. 4 illustrating how protrusions are formed by projections from “proximal surface 204”) disposed proximal to the side port (263, see Fig. 7 illustrating how protrusions are proximal to the side port by being positioned closer to the proximal end of the connector body) and configured to contact the side port (263, see Fig. 7 illustrating how portion of protrusions which face “side channel 216” are configured to contact the side port).
Regarding claim 10, Funk et al. discloses the catheter system of claim 7 and further discloses wherein the connector support device (200) comprises a protrusion (“distal protrusions” of Examiner’s annotated Fig. 3 above and see how protrusions project inwards from the sides of the support device) disposed distal to the side port (263, see Fig. 7 illustrating how protrusions are distal to the side port by being positioned closer to the distal end of the connector body) and configured to contact the side port (263, see Fig. 7 illustrating ow portion of protrusions which face “side channel 216” are configured to contact the side port).
Regarding claim 11, Funk et al. discloses the catheter system of claim 7 and further discloses wherein the connector support device (200) comprises a stepped surface (see Fig. 3 above illustrating “upper step” and “lower step”) forming an upper step (see Examiner’s annotated Fig. 3 above) and a lower step (see Examiner’s annotated Fig. 3 above), wherein a distal end (see Fig. 7 and note how distal end of body corresponds to portion of body which is attached to “catheter 250” and which comprises “distal locking mechanism 262”) a luer adapter (see [0055], lines 1-8 indicating how “distal locking mechanism 262” may be a luer adapter) disposed within the lower step (see Fig. 7 illustrating luer adapter disposed within the lower step). 
Regarding claim 12, Funk et al. discloses the catheter system of claim 11 and further discloses wherein the connector support device (200) comprises a plurality of protrusions (see Fig. 3 above 
Regarding claim 13, Funk et al. discloses the catheter system of claim 11 and further discloses wherein the lower step (see Examiner’s annotated Fig. 3 above) is curved to match a cylindrical shape of the luer adapter (262, see Fig. 3 above illustrating how lower step is curved to match the cylindrical shape of the luer adapter as shown in Fig. 7). 
Regarding claim 14, Funk et al. discloses the catheter system of claim 13 and further discloses wherein the connector support device (200) comprises an extension (see Examiner’s annotated Fig. 6 above) extending distally from the lower step (see Fig. 6 above illustrating how extension extends distally from the lower step), wherein the luer adapter (262) rests on the extension (see Fig. 7 illustrating how the luer adapter rests on the extension). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783